Dalianis, J.,
concurring in part and dissenting in part. While I agree with the majority on three of the issues on appeal, I disagree with its application of RSA 458:17, Xl-a (2004) to the existing order in this case regarding payment of college expenses. Therefore, I respectfully dissent from that portion of the majority opinion.
The majority frames this issue in terms of whether or not RSA 458:17, Xl-a requires trial courts to vacate all prior orders that provide for payment of children’s college education. The majority concludes that, *66instead of requiring all prior orders regarding payment of college expenses to be vacated, the statute applies only prospectively to orders entered after the date of its enactment.
I believe the issue before us, however, is not whether RSA 458:17, Xl-a requires courts to vacate all previous orders for payment of college expenses; rather, the issue is whether the new statute requires courts to vacate orders regarding payment of college expenses that are challenged after the effective date of the statute either by a motion to modify or by nonpayment by the obligor. I believe the new statute leaves courts with no choice but to relieve a parent, no matter how wealthy he or she might be, from any legal obligation to assist his or her adult child with college expenses.
A court’s power in custody, maintenance, and education of children in divorce and separation cases is conferred entirely by statute. LeClair v. LeClair, 137 N.H. 213, 217 (1993) (superseded by statute on other grounds). Concerning child support, parties may move for modifications every three years or when there is a substantial change in circumstances. RSA 458-C:7 (2004). An order for contribution to college expenses is a support order, see In the Matter of Gilmore & Gilmore, 148 N.H. 111, 113 (2002), and, as such, is modifiable for a substantial change of circumstances, LeClair, 137 N.H. at 221, including a change in the law.
Prior to the enactment of RSA 458:17, Xl-a, any obligor who had previously been ordered to pay college expenses could file a motion to modify based upon a substantial change in circumstances, such as, for example, becoming unemployed. The obligor could request the court to reconsider his or her obligation and be entitled to relief from the order to contribute to college expenses, if the circumstances so warranted. Likewise an obligee who had no order for contribution toward college expenses could file a motion to modify and obtain such an order if the circumstances so warranted.
As the majority points out, RSA 458:17, Xl-a is intended to prevent courts from issuing new orders with provisions requiring payment of college expenses. In the Matter of Goldman & Elliott, 151 N.H. 770, 772 (2005). When an existing support order is modified, however, a new child support order is issued. It follows that the respondent’s motion to modify the past award of college expenses resulted in the court issuing a new order. Therefore, the statute applies, even under the majority’s analysis.
A child’s right to receive financial support may be substantive, as the majority suggests, but it is not immutable. Because I believe the majority *67erred in its analysis of this and because I believe that all child support orders, including provisions for contribution to college expenses, are always modifiable, I respectfully dissent.